FILED
                             NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CENOBIO ARROYO-MURILLO,                          No. 11-73240

               Petitioner,                       Agency No. A096-602-141

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

       Cenobio Arroyo-Murillo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order denying his request for a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part

and dismiss in part the petition for review.

      Before the IJ, Arroyo-Murillo conceded he was ineligible for any relief and

sought only a one-year continuance in the hope of benefitting from comprehensive

immigration reform legislation. The IJ denied the continuance, and Arroyo-

Murillo does not challenge the BIA’s determinations that a continuance was not

warranted and that Arroyo-Murillo’s immigration proceedings comported with due

process. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not

raised in an opening brief are waived).

      We lack jurisdiction to review Arroyo-Murillo’s contentions regarding

adjustment of status and a waiver of inadmissability because Arroyo-Murillo did

not file applications for those forms of relief before the IJ or the BIA, see 8 U.S.C.

§ 1252(b)(4)(A) (“the court of appeals shall decide the petition only on the

administrative record on which the order of removal is based”), and our review is

limited to the final order of removal, see Aguilar-Turcios v. Holder, 740 F.3d

1294, 1299 (9th Cir. 2014) (“we have jurisdiction to review final orders of removal

under 8 U.S.C. § 1252 (a)(1)”); Galindo-Romero v. Holder, 640 F.3d 873, 877 (9th

Cir. 2011) (the term “order of removal” refers to the administrative order

“‘concluding that the alien is [removable] or ordering [removal].’” (alterations in


                                           2                                    11-73240
original) (quoting 8 U.S.C. § 1101(a)(47)(A))); cf. Padilla-Martinez v. Holder, 770

F.3d 825, 830 (9th Cir. 2014) (holding that the court had jurisdiction to review the

prior BIA determinations in the case because the final deportation order was

contingent upon them).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-73240